Citation Nr: 1218241	
Decision Date: 05/22/12    Archive Date: 05/31/12	

DOCKET NO.  11-14 801	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

This case was previously before the Board in January 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for a VA audiometric examination scheduled in conjunction with his claim for service connection for bilateral hearing loss. 

2.  Bilateral hearing loss, including sensorineural hearing loss, is not shown to have been present in service, or within the first year following discharge from active duty, nor is it the result of any incident or incidents of the Veteran's period of active military service, including an inservice blow to the head.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, attempted to afford him an appropriate VA examination.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional attempts should be made to schedule the Veteran for a VA examination.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions and his hearing testimony before the undersigned in September 2011, as well as service treatment records, and private audiometric examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks entitlement to service connection for bilateral hearing loss.  In pertinent part, it is contended that the Veteran's current hearing loss is the result of a combination of acoustic trauma and trauma to the head, specifically, an incident in service in which the Veteran was struck in the head by a metal pot.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic hearing loss.  While it is true that, at one point during the Veteran's period of active military service, he was struck in the head by a metal pot, that incident resulted only in a laceration of the Veteran's scalp.  There were no complaints or evidence of hearing loss.  In point of fact, at the time of a service separation examination in May 1958, the Veteran denied any "ear, nose, or throat trouble."  A physical examination of the Veteran's ears conducted at that time was entirely within normal limits.  Hearing for the whispered voice was 15/15 in each ear, and no pertinent diagnosis was noted.

The earliest clinical indication of the presence of chronic defective hearing is revealed by a private audiometric examination dated in October 2008, more than 50 years following the Veteran's discharge from service, at which time there were present elevated pure tone air conduction thresholds bilaterally, in conjunction with somewhat reduced speech discrimination ability.  Significantly, at that time, there was no indication that the Veteran's apparent hearing loss was in any way related to an incident or incidents of service, including the aforementioned blow to the  head. 

In an attempt to clarify the status of his claimed hearing loss, the Veteran was scheduled for a VA audiometric examination in February 2012.  However, he failed to report for that examination.  Pursuant to applicable law and regulation, where a Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is to be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  In the case at hand, the evidence of record, consisting, for the most part, of the Veteran's service treatment records and two private audiometric examinations, fails to establish any relationship between the Veteran's hearing loss, first clinically documented many years following service discharge, and some incident or incidents of his period of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current hearing loss to a combination of inservice acoustic trauma and a blow to the head.  However, not until January 2010, many years following his discharge from service, did the Veteran file a claim for service connection for bilateral hearing loss.  Moreover, as noted above, the Veteran's hearing loss was first clinically documented more than 50 years following his discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  Savage.  In this case, there is no medical evidence suggesting a link between the Veteran's current hearing loss and his period of active military service.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of his current hearing loss.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate that disability to his period of active military service, including an inservice blow to the head and/or acoustic trauma.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint or demonstration of chronic hearing loss are factors against his assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current hearing loss, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Under the circumstances, the preponderance of the evidence is against the Veteran's claim, and service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


